Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 1-3, 5, 6, 8, 11-14, 16-20, 23 and 24 have been amended and claim 25 added as requested in the amendment filed on December 10, 2021. Following the amendment, claims 1-6, 8, 11-14 and 16-25 are pending in the instant application.
2.	Claims 1-6, 8, 11-14 and 16-25 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on December 10, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejections necessitated by Applicant’s amendment are set forth below as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2, 3 and 12-14, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claims 2, 3 and 12-14 are vague and ambiguous for encompassing events that take place in the future. Specifically, claims 2, 3 and 12-14 depend from claims 1 and 11, respectively, which are limited to detecting an amount of NfL protein in a blood sample obtained from symptom free subjects at risk to develop Alzheimer’s disease, while further limiting the subject matter of the base claims to those individuals who will develop the disease in the future, which makes the subject matter of claims 2, 3 and 12-14 unascertainable at present.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-6, 8, 11-14, 16 and 20-24 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 9 of Paper mailed on June 17, 2020, section 11 of Paper mailed on November 17, 2020 and in section 12 of Paper mailed on June 11, 2021.  
At p. 11 of the Response, Applicant submits that the claims have been amended to overcome the rejection and alludes to the suggestions made during the interview of November 15, 2021. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation, states,
en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004)). See also, In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). 
In the instant case, based upon an analysis with respect to the claim as a whole, by broadest reasonable interpretation and in view of the specification as filed, claims 1-6, 8, 11-14, 16 and 20-24, as amended, are determined to be directed to a judicial exception without significantly more.  See 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019.
The instant claims 1-6, 8, 11-14, 16 and 20-24 encompass a process. (Step 1: Yes). Next, claims 8 and 22, directed to methods for detecting a subject as being at risk to develop Alzheimer’s disease (AD), encompass changes in the levels of NfL during pathology of AD, the process that is governed by a law of nature, and thus is a judicial exception. Similarly, claims 5 and 23, directed to monitoring a pre-symptomatic individual at risk of developing AD, encompass changes in the levels of NfL during pathology of AD, which is a judicial exception. Finally, claims 1-4, 6, 11-14, 16, 20, 21 and 24, as amended, are drawn to detecting amounts of NfL in an individual who is pre-symptomatic but already suffering from AD, see dependent 
Thus for reasons fully explained earlier and reasons above, claims 1-6, 8, 11-14, 16 and 20-24 do not satisfy the requirement of 35 U.S.C. 101 and therefore stand rejected. 

Double Patenting
7.	Claims 18 and 19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
8.	Claims 1-6, 8, 11-14, 16 and 20-24 are rejected. Claims 18 and 19 are objected to. Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 17 is allowed.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            

December 28, 2021